Dawson, J.
(dissenting in part) : In my opinion, neither the evidence nor the' circumstances justified the plaintiff’s contention that $4,000 was represented to be the “wholesale value” of the stock of merchandise. I am satisfied from the record that no such notion entered the mind of either party at the time the trade was made; and whether plaintiff elects to accept a modified judgment, or to demand a new trial, I think we should say that the evidence to support the contention that the deal was made on the basis of “wholesale value” utterly, failed. This view would require a further considerable reduction from the amount of plaintiff’s judgment.